13‐1503‐cv 
Sherman v. Town of Chester Town of Chester 
13‐1503‐cv 
Sherman v. Town of Chester 


                                                  In the
                 United States Court of Appeals
                                   For the Second Circuit
                                                     
                                            August Term, 2013 
                                             No. 13‐1503‐cv 

                                            NANCY J. SHERMAN, 
                                             Plaintiff‐Appellant, 

                                                     v. 

                                            TOWN OF CHESTER, 
                                            Defendant‐Appellee.* 
                                                      

                   Appeal from the United States District Court 
                      for the Southern District of New York. 
                     No. 12‐cv‐647 ― Edgardo Ramos, Judge. 
                                          
                                          
                             ARGUED: MARCH 18, 2014 
                              DECIDED: MAY 16, 2014 
                                          
                                          
                 Before: STRAUB, SACK, and LOHIER, Circuit Judges.

                                              
* The Clerk of Court is directed to amend the official caption of this case to 

conform to the listing of the parties shown above. 
                   SHERMAN V. TOWN OF CHESTER 

                                      
       Appeal from an order of the United States District Court for 
the Southern District of New York (Edgardo Ramos, Judge) granting 
defendant Town of Chester’s motion to dismiss plaintiff Steven M. 
Sherman’s complaint. 
       We hold that Sherman’s takings claim was ripe under 
Williamson County Regional Planning Commission v. Hamilton Bank of 
Johnson City, 473 U.S. 172 (1985).  Seeking a final decision from the 
Town would be futile because the Town used unfair and repetitive 
procedures to avoid a final decision.  Additionally, the “state 
procedures” prong of Williamson County is satisfied because the 
Town removed the case from state court.  Sherman also adequately 
alleged a taking.  Accordingly, we REVERSE that part of the District 
Court’s decision that dismissed Sherman’s takings claim.   
       We VACATE the District Court’s decision to dismiss 
Sherman’s federal non‐takings claims solely on ripeness grounds 
and to decline to exercise supplemental jurisdiction over Sherman’s 
state claw claims.  Finally, we AFFIRM the District Court’s decision 
to dismiss certain claims on the merits. 
                                      
                                      
                    MICHAEL D. DIEDERICH, JR. Stony Point, NY, for 
                    Nancy J. Sherman. 

                   ANTHONY CARDOSO (Steven C. Stern on brief), 
                   Sokoloff Stern LLP, Carle Place, NY, for Town of 
                   Chester 

                   J. David Breemer, Pacific Legal Foundation, 
                   Sacramento, CA, for amicus curiae Pacific Legal 
                   Foundation in support of appellant. 

                                    


                                  ‐2‐ 
                    SHERMAN V. TOWN OF CHESTER 

STRAUB, Circuit Judge: 

      Hungry Joe packed up his bags and wrote happy letters home.  

He had flown the 25 missions required to complete a tour of duty.  

But things were not so simple on Catch‐22’s Pianosa island.  He soon 

discovered that Colonel Cathcart had just raised the number of 

missions to 30, forcing Hungry Joe to unpack his bags and rewrite 

his happy letters.  At the time, Yossarian had flown 23 missions. 

      The Colonel later increased the number to 35.  When 

Yossarian was just three away from that mark, the number was 

increased to 40, and then to 45.  When Yossarian had 44 missions 

under his belt, the Colonel made the number 50.  And later 55. 

      When Yossarian reached 51 missions, he knew it was no cause 

to celebrate:  “He’ll raise them,” Yossarian understood.  He appealed 

to squadron commander Major Major to be exempted from flying 

his four remaining missions.  “Every time I get close he raises them,” 

Yossarian complained.  Major Major responded, “Perhaps he won’t 

this time.”  But of course Yossarian was right.  Colonel Cathcart 


                                  ‐3‐ 
                       SHERMAN V. TOWN OF CHESTER 

raised the number to 60, then 65, then 70, then 80, with no end in 

sight. 

          Plaintiff Steven M. Sherman must have felt a lot like Yossarian 

in his decade of dealing with defendant Town of Chester.  In 2000, 

Sherman applied for subdivision approval while he was in the 

process of buying a nearly 400 acre piece of land for $2.7 million.  

That application marked the beginning of his journey through the 

Town’s ever‐changing labyrinth of red tape.  In 2003, the Town 

enacted a new zoning ordinance, requiring Sherman to redraft his 

proposed development plan.  When he created a revised proposal in 

2004, the Town again enacted new zoning regulations.  When he 

created another revised plan in 2005, the Town changed its zoning 

laws once more.  And again in 2006.  And again in 2007. 

          On top of the shifting sands of zoning regulations, the Town 

erected even more hurdles.  Among other tactics, the Town 

announced a moratorium on development, replaced its officials, and 




                                     ‐4‐ 
                   SHERMAN V. TOWN OF CHESTER 

required Sherman to resubmit studies that he had already 

completed.  When the Town insisted that Sherman pay $25,000 in 

consultants’ fees before he could obtain a hearing, he might have 

thought, “The Colonel will just raise it again.”  And he would have 

been right.  After paying the $25,000, he was told he owed an 

additional $40,000, and that he would also have to respond to a 

lengthy questionnaire.   

      By the time this lawsuit was filed, over ten years had passed.  

In that time, Sherman became financially exhausted – forced to 

spend $5.5 million on top of the original $2.7 million purchase.  The 

District Court (Edgardo Ramos, Judge) ruled that Sherman’s claim 

under the Takings Clause was not ripe under Williamson County 

Regional Planning Commission v. Hamilton Bank of Johnson City, 473 

U.S. 172 (1985), because Sherman had not received a final decision 

on his property and seeking a final decision would not be futile.  The 

court reasoned that while Sherman may have to jump through more 




                                  ‐5‐ 
                   SHERMAN V. TOWN OF CHESTER 

hoops in the future, he had not established that his application 

would definitely be denied in the end.  To Sherman, this must have 

sounded a lot like: “Perhaps he won’t raise the number this time.” 

      We conclude that under these circumstances, Sherman was 

not required to obtain a final decision from the Town.  Sherman’s 

takings claim was ripe and adequately alleged.  Accordingly, we 

REVERSE that part of the District Court’s decision that dismissed 

the takings claim, and we REMAND for further proceedings 

consistent with this opinion. 

                          BACKGROUND 

      The allegations recited below are taken from the complaint, 

and we assume they are true for the purposes of this appeal.   

      This case concerns the decade’s worth of red tape put in place 

by the Town of Chester, its Town Board, and its Planning Board.  

The Town Board is the governing body of the Town, and the 

Planning Board appears to give at least preliminary approval to 

development proposals. 

                                  ‐6‐ 
                    SHERMAN V. TOWN OF CHESTER 

      In March of 2000, Sherman applied to the Planning Board for 

subdivision approval so that he could use and develop MareBrook.  

The proposed project would include 385 units of housing as well as 

“an equestrian facility, baseball field, tennis courts, clubhouse, on‐

site restaurant and a golf course that wove through the property.”  

When Sherman completed his purchase of the property in 2001, it 

was already zoned for residential use.  But soon thereafter, 

Sherman’s troubles began. 

I.    The Moratorium 

      In July 2001, the Town Board announced that it was imposing 

a six month moratorium on major subdivision approvals retroactive 

to May 1, 2001.  At least two members of the Town Board “expressed 

the view that the Moratorium was specifically aimed at Plaintiff’s 

MareBrook project.”  Sherman was the only developer affected even 

though other projects were similarly situated. 

      When the six month period expired, the moratorium was 

extended, which “singularly affected” Sherman.  During the 

                                   ‐7‐ 
                      SHERMAN V. TOWN OF CHESTER 

extension, Sherman applied for a “minor” subdivision approval that 

was permitted under the moratorium.  However, the Town still 

refused to allow Sherman to pursue the application. 

      Sherman brought suit against the Town in state court, and as a 

result of the lawsuit, the Town ended the moratorium, but not until 

January 2003.  In other words, the six month moratorium lasted over 

a year and a half. 

II.   Draft Environmental Impact Statement and the First Zoning 
      Change 

      In October 2003, the Planning Board “deemed complete” 

Sherman’s Draft Environmental Impact Statement (“DEIS”).  That 

determination established that Sherman’s application to the Town 

was satisfactory in form and content. 

      In 2003, the Town Board approved the first in a series of 

changes to its zoning regulations.  When Sherman learned of the 

new requirements early the next year, he was assured by the Town 

Planner, Garling Associates, that he could meet all its requirements 



                                  ‐8‐ 
                    SHERMAN V. TOWN OF CHESTER 

with only “a modest amount of additional work” and that he would 

soon obtain preliminary approval. 

III.   More Changes to the Zoning Regulations 

       Approximately five months later, sometime in late May to 

early June 2004, Sherman finished revising his plan.  But the Town 

had already amended its zoning regulations.  Garling Associates, 

which helped write the new regulations, did not tell Sherman about 

the changes even though it was advising Sherman about complying 

with the 2003 regulations.  These amendments created several new 

requirements, further delaying Sherman. 

       It took him approximately eleven months to once again revise 

his application.  In May 2005 – five years after he first sought 

subdivision approval – he finally met with some success.  The 

Planning Board approved the MareBrook proposal.  But this success 

was not to last.  The Town Board refused to entertain Sherman’s 

application, despite holding meetings concerning another 

development. 

                                   ‐9‐ 
                   SHERMAN V. TOWN OF CHESTER 

      One month later, the Town amended its zoning law for a third 

time without informing Sherman in advance.  Sherman revised his 

application again, and in February 2006, the Town for the fourth 

time changed its zoning law without warning Sherman.  Sherman 

responded by submitting yet another revised plan, this one in March 

2007.  That same month, the Town changed its zoning for the fifth 

time, and it once again did not let Sherman know these changes 

were coming.   

      Fed up, Sherman filed suit in federal court in May 2008, a 

precursor to the case before us now. 

IV.   Further Obstruction 

      In November and December of 2008, Sherman resubmitted his 

MareBrook application and Supplemental DEIS.  By this point, over 

eight years had passed since Sherman first applied for subdivision 

approval.   




                                ‐10‐ 
                   SHERMAN V. TOWN OF CHESTER 

       A.    The Town Engineer 

      In January 2009, the Town Engineer gave Sherman a list of 

corrections to the 2008 Supplemental DEIS.  As part of that list, the 

Town Engineer demanded final designs for water and sewer plants.  

But Sherman could not submit the final water and sewer designs 

until other aspects of the plan – like the number and location of the 

homes – were finalized.  That, in turn, required preliminary 

approval, which is the very thing he was trying to obtain from the 

Town Engineer. 

      A few months later, the Town appointed a new Town 

Engineer.  The new appointee needed time to get up to speed on 

MareBrook.  The Town billed Sherman for the expense of having the 

new Town Engineer review the entire MareBrook project, even 

though Sherman already paid for the first engineer to conduct that 

same review.  The new Town Engineer had an entirely new set of 

questions, concerns, and items for Sherman to address.  Despite that, 




                                 ‐11‐ 
                    SHERMAN V. TOWN OF CHESTER 

for two years the new Town Engineer maintained his predecessor’s 

requirement regarding sewer and water plant designs. 

       B.     The Chairman 

      In September 2009, Sherman submitted two different versions 

of his subdivision proposal.  By now, the proposals had become 

much more conventional than his first application, and they did not 

include the recreational facilities initially envisioned. 

      Soon after submitting the proposals, Sherman discovered that 

the Planning Board Chairman had been replaced.  The new 

Chairman, Don Serotta, was “openly hostile” towards the 

MareBrook application and had written letters to the Town in 2001 

against the project. 

      For three months, the Planning Board refused without 

explanation to put Sherman’s proposals on the agenda.  Then in 

December 2009, Serotta explained that Sherman needed to pay 

$25,000 in consultants’ fees.  Yet Sherman did not receive an invoice 




                                   ‐12‐ 
                   SHERMAN V. TOWN OF CHESTER 

for those fees as required by the Town Code for approximately two 

months.   

      Serotta had other demands as well.  He required an additional 

“cluster plan,” which would lead to another reworking of Sherman’s 

DEIS.  Serotta also insisted that all roads must be twenty‐four feet 

wide instead of thirty feet.  This required Sherman to redraw his 

plans to relocate curbs, drainage, water and sewer mains, and 

grading. 

      Later, Serotta canceled Sherman’s appearance at the Planning 

Board’s monthly meeting and demanded $40,000 more in 

consultants’ fees.  The Planning Board also insisted that Sherman 

respond to a questionnaire, which required Sherman to provide, 

among other things, an evaluation of a traffic intersection in the 

Town of Monroe (located miles away) and the details of a wetlands 

walking trail crossing that did not cross any wetlands. 




                                  ‐13‐ 
                   SHERMAN V. TOWN OF CHESTER 

      Sherman was also required to answer all inquiries by local 

residents.  Some answers to these questions needed to be repeated 

twenty to forty times because the Planning Board did not permit 

him to quote a previous answer.   

       C.    The Town Planner 

      In September 2010, the Planning Board voted to accept 

Sherman’s DEIS as complete, seven years after his original DEIS was 

“deemed complete” in October 2003.  A few months later, Ted Fink 

replaced Garling Associates as the Town Planner.  Fink requested an 

additional study regarding traffic on the other side of town, even 

though Sherman had long before completed that study.  Fink also 

sent monthly lists of demands to Sherman, which included a 

“wetland study,” a “concerted species study,” and a “constraints 

study.”  The new studies concluded that there were no changes since 

those same studies were completed in 2003.  Fink also required 

Sherman to redo the DEIS that had just been deemed complete.   




                                 ‐14‐ 
                                  SHERMAN V. TOWN OF CHESTER 

V.         Financial Losses and Subsequent Death 

           The Town’s machinations to prevent the development of 

MareBrook were not without their cost.  Between taxes, interest 

charges, carrying costs, and expenses, Sherman spent approximately 

$5.5 million on top of the original $2.7 purchase price.  As a result, 

Sherman became financially exhausted to the point of facing 

foreclosure and possible personal bankruptcy.  And while the case 

was pending on appeal, Sherman died.  Nancy J. Sherman, his 

widow, was substituted for him on appeal as his personal 

representative.2 

VI.        Procedural History 

           As already mentioned, in 2008 Sherman filed suit against the 

Town and other defendants in federal court.  He brought many of 

the same claims that he raises today.  The Town moved to dismiss, 

arguing among other things that Sherman’s takings claim was not 

                                              
2 Nancy Sherman was substituted after the briefs were filed.  For this reason, and 

for the sake of simplicity, we will refer only to Steven Sherman throughout this 
opinion. 


                                                 ‐15‐ 
                    SHERMAN V. TOWN OF CHESTER 

ripe because he had not sought compensation from the state.  

Sherman voluntarily dismissed the case and then filed the case now 

before us in state court.  The Town removed to federal court, where 

it once again moved to dismiss in part on ripeness grounds. 

      The District Court dismissed some of Sherman’s federal 

claims on the merits, and most because they were unripe.  While 

acknowledging it was a close case, the District Court concluded that 

Sherman had failed to show that seeking a final decision from the 

Town would be futile. 

      Sherman timely appealed. 

                            DISCUSSION 

      “We review de novo a district court’s order granting a motion 

to dismiss under Rule 12(b)(6), accepting as true all allegations in the 

complaint and drawing all reasonable inferences in favor of the 

nonmoving party.  To survive a Rule 12(b)(6) motion to dismiss, the 

complaint must include enough facts to state a claim to relief that is 

plausible on its face.  A claim will have facial plausibility when the 

                                  ‐16‐ 
                                  SHERMAN V. TOWN OF CHESTER 

plaintiff pleads factual content that allows the court to draw the 

reasonable inference that the defendant is liable for the misconduct 

alleged.”  Wilson v. Dantas, ‐‐‐ F.3d ‐‐‐, 2014 WL 866507, at *2 (2d Cir. 

Mar. 6, 2014) (internal citations and quotation marks omitted). 

           Although Sherman brought numerous federal and state 

claims, the main dispute on appeal concerns Sherman’s takings 

claim, which was dismissed as unripe under the first prong of 

Williamson County Regional Planning Commission v. Hamilton Bank of 

Johnson City, 473 U.S. 172 (1985).  The District Court dismissed most 

of the other federal claims for the same reason, and some of them, in 

the alternative, for failure to state a claim.  Finally, the District Court 

declined to exercise supplemental jurisdiction over Sherman’s state 

law claims.3  




                                              
3 The District Court also dismissed Sherman’s freedom of religion and right to 

association claims as frivolous.  Sherman has not challenged that ruling on 
appeal. 


                                                 ‐17‐ 
                     SHERMAN V. TOWN OF CHESTER 

I.    Takings Claim and Williamson County Ripeness 

      We evaluate the ripeness of a takings claim under the two 

prong test established by the Supreme Court in Williamson County.  

For the claim to be ripe, the plaintiff must “show that (1) the state 

regulatory entity has rendered a ‘final decision’ on the matter, and 

(2) the plaintiff has sought just compensation by means of an 

available state procedure.”  Dougherty v. Town of N. Hempstead Bd. of 

Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002). 

      “Because Williamson County is a prudential rather than a 

jurisdictional rule, we may determine that in some instances, the 

rule should not apply and we still have the power to decide the 

case.”  Sansotta v. Town of Nags Head, 724 F.3d 533, 545 (4th Cir. 

2013); see also Horne v. Dep’t of Agric., 133 S.Ct. 2053, 2062 (2013) 

(recognizing that Williamson County “is not, strictly speaking, 

jurisdictional”); Suitum v. Tahoe Reg’l Planning Agency, 520 U.S. 725, 

733‐34 (1997) (describing the Williamson County prongs as “two 

independent prudential hurdles”). 

                                   ‐18‐ 
                    SHERMAN V. TOWN OF CHESTER 

       A.     The Final Decision Prong 

      Sherman concedes that the Town has not reached an official 

final decision.  He argues instead that he does not need to meet this 

requirement because seeking a final decision would be futile. 

      “[T]he finality requirement is not mechanically applied.  A 

property owner, for example, will be excused from obtaining a final 

decision if pursuing an appeal to a zoning board of appeals or 

seeking a variance would be futile.  That is, a property owner need 

not pursue such applications when a zoning agency lacks discretion 

to grant variances or has dug in its heels and made clear that all such 

applications will be denied.”  Murphy v. New Milford Zoning Comm’n, 

402 F.3d 342, 349 (2d Cir. 2005). 

      Additionally, “[g]overnment authorities, of course, may not 

burden property by imposition of repetitive or unfair land‐use 

procedures in order to avoid a final decision.”  Palazzolo v. Rhode 

Island, 533 U.S. 606, 621 (2001); see also MacDonald, Sommer & Frates v. 

Yolo Cnty., 477 U.S. 340, 350 n.7 (1986) (“A property owner is of 

                                     ‐19‐ 
                    SHERMAN V. TOWN OF CHESTER 

course not required to resort to piecemeal litigation or otherwise 

unfair procedures in order to obtain this determination.”). 

      While these two exceptions to the finality requirement – 

futility and unfair/repetitive procedures – are distinct concepts, in 

this case, the analyses for the two are the same.  Sherman argues that 

seeking a final decision would be futile because the Town used – 

and in all likelihood will continue to use – repetitive and unfair 

procedures in order to avoid a final decision. 

      The final decision requirement “follows from the principle 

that only a regulation that ‘goes too far,’ results in a taking under the 

Fifth Amendment.”  Suitum, 520 U.S. at 734 (internal citations 

omitted).  Normally, “[a] court cannot determine whether a 

regulation has gone ‘too far’ unless it knows how far the regulation 

goes.”  MacDonald, 477 U.S. at 348.  However, in this case, Sherman 

is not challenging any one regulation.  Rather, he argues that the 

repeated zoning changes and other roadblocks – the “procedure he 




                                  ‐20‐ 
                     SHERMAN V. TOWN OF CHESTER 

had to endure” – constituted a taking.  See Appellant’s Brief at 27.  A 

final decision is not necessary to evaluate whether that obstruction 

itself constituted a taking. 

      In Del Monte Dunes at Monterey, Ltd. v. City of Monterey, the 

Ninth Circuit ruled that seeking a final decision would be futile 

under similar circumstances.  920 F.2d 1496, 1506 (9th Cir. 1990).  In 

that case, the property owners submitted a proposal to develop their 

property with 344 residential units.  Id. at 1502.  The plan was denied 

by the planning commission, and the city planners stated that a 

proposal with 264 units would be received favorably.  Id.  When the 

owners submitted a new 264‐unit plan, it was denied, and the city 

planners this time stated that a proposal with 224 units would be 

received favorably.  Id.  When the owners submitted a new 224‐unit 

plan, it was denied as well.  Id.  That decision was appealed to the 

city council, which referred the project back to the planning 

commission with a request that it consider a 190‐unit plan.  Id.  The 




                                  ‐21‐ 
                     SHERMAN V. TOWN OF CHESTER 

owners submitted a new 190‐unit plan, which was also denied.  Id.  

The owners once again appealed to the city council, which approved 

the plan so long as fifteen conditions were met.  Id. at 1503.  The 

owners submitted a new plan which substantially met those 

conditions.  That too was denied by both the planning commission 

and the city council.  Id. at 1504, 1506.  Yet none of this constituted a 

“final decision.” 

      The Ninth Circuit ruled that the property owners did not need 

to meet the final decision prong of Williamson County.  Id. at 1506.  

The court reasoned that “[r]equiring [the owners] to persist with this 

protracted application process to meet the final decision 

requirement would implicate the concerns about disjointed, 

repetitive, and unfair procedures expressed in MacDonald . . . .”  Id. 

(internal citations omitted).   

      Requiring Sherman to persist with a similar protracted 

application process would implicate these same concerns.  For years, 




                                   ‐22‐ 
                    SHERMAN V. TOWN OF CHESTER 

every time Sherman submitted or was about to submit a proposal 

for MareBrook, the Town changed its zoning regulations, sending 

Sherman back to the drawing board.  It retroactively issued a six 

month moratorium on development that appears to have applied 

only to Sherman’s property.  That six month moratorium was 

extended for another year until after Sherman sued the Town.  Town 

officials also repeatedly asked Sherman to resubmit studies and 

plans that had already been approved. 

      The District Court adopted a narrower view of futility than 

the Ninth Circuit’s: that while “the ripeness doctrine does not 

require litigants to engage in futile gestures such as to jump through 

a series of hoops, the last of which is certain to be obstructed by a 

brick wall, the presence of that brick wall must be all but certain for 

the futility exception to apply.”  Sherman v. Town of Chester, No. 12 

Civ. 647, 2013 WL 1148922, at *9 (S.D.N.Y. Mar. 20, 2013) (internal 

alteration omitted).  Applying that standard to our case, the court 




                                  ‐23‐ 
                     SHERMAN V. TOWN OF CHESTER 

below concluded, “Here, all that is known is that Plaintiff has 

jumped through many hoops – more, perhaps, than sound policy 

should require – and there are one or more hoops in the future.  The 

inference that there is a brick wall at the end is hard to establish, and 

it is not established here, though it is a close case.”  Id. 

       This analysis does not account for the nature of the Town’s 

tactics.  The Town will likely never put up a brick wall in between 

Sherman and the finish line.  Rather, the finish line will always be 

moved just one step away until Sherman collapses.  In essence, the 

Town engaged in a war of attrition with Sherman.  Over ten years, 

Sherman was forced to spend over $5.5 million on top of the original 

$2.7 million purchase.  As a result, he became financially exhausted 

to the point of facing foreclosure and possible personal bankruptcy.  

Moreover, at no point could Sherman force the Town to simply give 

a final “yay or nay” to his proposal.  When asked at argument, the 

Town’s counsel could not name one way Sherman could have 




                                    ‐24‐ 
                    SHERMAN V. TOWN OF CHESTER 

appealed any aspect of the Town’s decade of maneuvers in order to 

obtain a final decision.  See Oral Arg. Tr. at 21:20‐22:9. 

      “We are mindful that federal courts should not become 

zoning boards of appeal . . . .”  Sullivan v. Town of Salem, 805 F.2d 81, 

82 (2d Cir. 1986).  Every delay in zoning approval does not ripen 

into a federal claim.  Unfortunately, it is no simple task to 

distinguish procedures that are merely frustrating from those that 

are unfair or would be futile to pursue.  But when the government’s 

actions are so unreasonable, duplicative, or unjust as to make the 

conduct farcical, the high standard is met. 

      And it was met in this case.  Seeking a final decision would be 

futile because the Town used – and will in all likelihood continue to 

use – repetitive and unfair procedures, thereby avoiding a final 

decision.  Sherman is therefore not required to satisfy the first prong 

of Williamson County.  This conclusion is consistent with the 

principles behind Williamson County.  The final decision requirement 




                                   ‐25‐ 
                    SHERMAN V. TOWN OF CHESTER 

ensures that a court knows how far a regulation goes before it is 

asked to determine whether that regulation “goes too far.”  In this 

case, we are not dealing with any one regulation but the Town’s 

decade of obstruction.  A final decision is not necessary to evaluate 

whether that obstruction was itself a taking. 

       B.     State Procedures Prong 

      Under the second prong of Williamson County, a plaintiff’s 

claim is ripe only if the “plaintiff has sought just compensation by 

means of an available state procedure.”  Dougherty, 282 F.3d at 88. 

      While Williamson County prevents a plaintiff from bringing his 

takings claim in federal court before first seeking compensation from 

the state, it “does not preclude state courts from hearing 

simultaneously a plaintiff’s request for compensation under state 

law and the claim that, in the alternative, the denial of compensation 

would violate the [Takings Clause of the] Fifth Amendment of the 

Federal Constitution.”  San Remo Hotel, L.P. v. City and Cnty. of S.F., 

545 U.S. 323, 347 (2005).  This is because “[r]eading Williamson 

                                  ‐26‐ 
                    SHERMAN V. TOWN OF CHESTER 

County to preclude plaintiffs from raising such claims in the 

alternative would erroneously interpret [the Supreme Court’s] cases 

as requiring property owners to ‘resort to piecemeal litigation or 

otherwise unfair procedures.’”  Id. (quoting MacDonald, 477 U.S. at 

350 n.7). 

       Sherman first brought suit against the Town in federal court 

in 2008.  The Town argued that the takings claim was unripe in part 

because Sherman had not alleged that he sought and was denied just 

compensation by an available state procedure.  Sherman voluntarily 

dismissed the case, and followed San Remo by filing his federal 

takings claim and his state law claim for compensation in state court.  

The Town then removed the case from state court to federal court, 

where it argued once again that the takings claim must be dismissed 

because it can be heard only in state court under Williamson County. 

       In Sansotta v. Town of Nags Head, 724 F.3d 533 (4th Cir. 2013), 

the Fourth Circuit concluded that when the defendant removes a 




                                  ‐27‐ 
                      SHERMAN V. TOWN OF CHESTER 

takings claim to federal court, the state procedures prong of 

Williamson County does not apply.  We agree with that court’s 

reasoning that “refusing to apply the state‐litigation requirement in 

this instance ensures that a state or its political subdivision cannot 

manipulate litigation to deny a plaintiff a forum for his claim.”  Id. at 

545.   

          The removal maneuver prevents Sherman from litigating his 

federal takings claim until he finishes litigating his state law claim 

for compensation.  In other words, it prevents Sherman from 

pursuing both claims simultaneously, no matter what forum they 

are brought in.  This runs against San Remo, which allows plaintiffs 

to do just that.  In other words, the removal tactic can “deny[ ] a 

plaintiff any forum for having his claim heard,” or at least force the 

plaintiff into the kind of piecemeal litigation that, under San Remo, 

cannot be required.  See id. at 547.   




                                    ‐28‐ 
                    SHERMAN V. TOWN OF CHESTER 

      We conclude that when a defendant removes a takings claim 

from state court to federal court, the second prong of Williamson 

County is satisfied.  Sherman’s takings claim is ripe, and we may 

address the merits. 

       C.     Merits of the Takings Claim 

      “The law recognizes two species of takings: physical takings 

and regulatory takings.”  Buffalo Teachers Fedʹn v. Tobe, 464 F.3d 362, 

374 (2d Cir. 2006).  This case concerns a regulatory taking, which 

occurs “when the government acts in a regulatory capacity.”  Id.  

“The gravamen of a regulatory taking claim is that the state 

regulation goes too far and in essence ‘effects a taking.’”  Id. 

      “Regulatory takings are further subdivided into categorical 

and non‐categorical takings.”  Huntleigh USA Corp. v. United States, 

525 F.3d 1370, 1378 n.2 (Fed. Cir. 2008).  A categorical taking occurs 

in “the extraordinary circumstance when no productive or 

economically beneficial use of land is permitted.”  Tahoe‐Sierra Pres. 

Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 330 (2002).  

                                   ‐29‐ 
                     SHERMAN V. TOWN OF CHESTER 

“Anything less than a complete elimination of value, or a total loss,” 

is a non‐categorical taking, which is analyzed under the framework 

created in Penn Central Transportation Co. v. New York City, 438 U.S. 

104 (1978).  Tahoe‐Sierra, 535 U.S. at 330 (internal quotation marks 

omitted). 

       In Tahoe‐Sierra, the Supreme Court advises three times to 

“resist the temptation to adopt what amount to per se rules” for 

regulatory takings.  Id. at 326; see also id. at 321, 342.  In that case, the 

Court addressed whether temporary moratoria on development 

constituted a taking.  Id. at 321.  It concluded that the answer was 

“neither ‘yes, always’ nor ‘no, never.’”  Id.  The Court therefore 

rejected a categorical taking analysis and decided that issue was 

“best analyzed within the Penn Central framework.”  Id.  

       We follow the Supreme Court’s guidance to resist per se rules.  

Like the temporary moratoria at issue in Tahoe‐Sierra, evaluating the 

type of obstruction at issue here is not susceptible to a yes‐always or 




                                     ‐30‐ 
                    SHERMAN V. TOWN OF CHESTER 

no‐never categorical approach.  We will therefore analyze Sherman’s 

takings claim within the Penn Central framework.  We will then 

consider the Town’s argument that the claim is time barred.  And 

because we conclude under the non‐categorical method that  

Sherman has stated a claim that the Town effected a taking, we need 

not decide the issue under the categorical approach. 

             1.    Non‐Categorical Taking and Penn Central 

      The Penn Central analysis of a non‐categorical taking “requires 

an intensive ad hoc inquiry into the circumstances of each particular 

case.”  Buffalo Teachers Fedʹn, 464 F.3d at 375.  “We weigh three 

factors to determine whether the interference with property rises to 

the level of a taking: (1) the economic impact of the regulation on the 

claimant; (2) the extent to which the regulation has interfered with 

distinct investment‐backed expectations; and (3) the character of the 

governmental action.”  Id. (internal quotation marks omitted).  

Sherman’s claim passes this test. 




                                  ‐31‐ 
                     SHERMAN V. TOWN OF CHESTER 

       First, the Town’s actions effectively prevented Sherman from 

making any economic use of his property.  New studies were 

demanded after they were already completed; new deficiencies in 

Sherman’s proposals were found after they were already approved; 

new fees were required after they had already been paid; and new 

regulations were created when Sherman complied with what had 

previously been required.  Because the Town kept stringing him 

along, Sherman could never develop his property.  The Town won 

its war of attrition. 

       Second, the Town interfered with Sherman’s reasonable 

investment‐backed expectations, “a matter often informed by the 

law in force in the State in which the property is located.”  Ark. Game 

& Fish Comm’n v. United States, 133 S.Ct. 511, 522 (2012).  When 

Sherman bought MareBrook, it was already zoned for residential 

use.  His reasonable expectation, therefore, was that he would begin 

recouping that investment after a reasonable time to get the Town’s 




                                 ‐32‐ 
                    SHERMAN V. TOWN OF CHESTER 

approval on at least some form of development.  He could not have 

expected the Town’s decade of obstruction that pushed him to the 

brink of bankruptcy.   

      The third factor – the character of the government action – is 

the most elusive.  See John D. Echeverria, Making Sense of Penn 

Central, 23 UCLA J. ENVTL. L. & POL’Y 171, 186‐99 (2005) (outlining 

nine possible definitions of “character”); Thomas W. Merrill, The 

Character of the Governmental Action, 36 VT. L. REV. 649, 661‐71 (2012) 

(outlining six “themes or ideas” considered by courts when 

evaluating “character”).   

      In Penn Central itself, the Court stated that “[a] ‘taking’ may 

more readily be found when the interference with property can be 

characterized as a physical invasion by government than when 

interference arises from some public program adjusting the benefits 

and burdens of economic life to promote the common good.”  438 

U.S. at 124 (internal citation omitted).  In this case, the Town’s 




                                  ‐33‐ 
                    SHERMAN V. TOWN OF CHESTER 

actions are not part of a public program adjusting the benefits and 

burdens of public life.  Rather, the Town singled out Sherman’s 

development, suffocating him with red tape to make sure he could 

never succeed in developing MareBrook.  The Town’s alleged 

conduct was unfair, unreasonable, and in bad faith.  Though the 

precise contours of the “character” factor may be blurry, we can 

nevertheless conclude that the Town’s conduct in this case falls 

safely within its ambit. 

      Balancing the Penn Central factors, we conclude that Sherman 

stated a non‐categorical takings claim. 

             2.     Statute of Limitations 

      The Town argues that Sherman’s takings claim is barred by 42 

U.S.C. § 1983’s statute of limitations, which the parties do not 

dispute is three years in this case.  See Ormiston v. Nelson, 117 F.3d 

69, 71 (2d Cir. 1997).  According to the Town, in evaluating whether 

Sherman stated a claim, we should have considered only what 

occurred in the three years before the complaint was filed.   

                                  ‐34‐ 
                     SHERMAN V. TOWN OF CHESTER 

        But that argument would mean that a government entity 

could engage in conduct that would constitute a taking when 

viewed in its entirety, so long as no taking occurred over any three‐

year period.  We do not accept this.  The Town used extreme delay 

to effect a taking.  It would be perverse to allow the Town to use that 

same delay to escape liability. 

        The only way plaintiffs in Sherman’s position can vindicate 

the Supreme Court’s admonition in Palazzolo that government 

authorities “may not burden property by imposition of repetitive or 

unfair land‐use procedures” is to allow to them aggregate acts that 

are not individually actionable.  See 533 U.S. at 621.  A claim based 

on such a “death by a thousand cuts” theory requires a court to 

consider the entirety of the government entity’s conduct, not just a 

slice of it.   

        In fact, in support of the prohibition on repetitive and unfair 

procedures, the Supreme Court cited a case much like the one before 




                                   ‐35‐ 
                    SHERMAN V. TOWN OF CHESTER 

us: Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687 (1999).  

That case, already described above in more detail, involved nineteen 

different site plans and five formal decisions over five years.  Id. at 

698.  City planners kept demanding proposals with fewer residential 

units after the property owners complied with the previous demand.  

Id. at 695‐98; see also Tahoe‐Sierra, 535 U.S. at 333‐34 (citing Del Monte 

Dunes and suggesting that delay in bad faith could support a takings 

claim). 

      In National Railroad Passenger Corp. v. Morgan, the Supreme 

Court allowed hostile work environment claims to similarly be 

evaluated in their entirety.  536 U.S. 101 (2002).  In that situation, the 

“unlawful employment practice . . . cannot be said to occur on any 

particular day.  It occurs over a series of days or perhaps years . . . .”  

Id. at 115 (internal quotation marks omitted).  And each act that 

makes up the unlawful conduct is likely not actionable on its own.  

Id.  As a result, the Supreme Court concluded, hostile work 




                                   ‐36‐ 
                    SHERMAN V. TOWN OF CHESTER 

environment claims are timely “so long as an act contributing to that 

hostile environment takes place within the statutory time period.”  

Id. at 105. 

       Although this way of applying a statute of limitations is 

generally used in the employment discrimination context, we have 

not limited it to that area alone.  See Shomo v. City of New York, 579 

F.3d 176, 181‐82 (2d Cir. 2009) (concluding that the “continuing 

violation doctrine” can apply to Eighth Amendment deliberate 

indifference claims); see also Fahs Constr. Grp., Inc. v. Gray, 725 F.3d 

289, 292 (2d Cir. 2013) (per curiam) (concluding that for Equal 

Protection claims brought under § 1983, “[w]here a plaintiff 

challenges a continuous practice and policy of discrimination . . . the 

commencement of the statute of limitations period may be delayed 

until the last discriminatory act in furtherance of it” (internal 

quotation marks omitted)). 




                                   ‐37‐ 
                    SHERMAN V. TOWN OF CHESTER 

      Here, Sherman’s claim is based on an unusual series of 

regulations and tactical maneuvers that constitutes a taking when 

considered together, even though no single component is 

unconstitutional when considered in isolation.  As in the context of 

the cases described above, it cannot be said that Sherman’s property 

was “taken” on any particular day.  But because Sherman alleges 

that at least one of the acts comprising the taking occurred within 

three years of filing the case, his claim is not time barred.  We 

therefore need not reach the issue of whether the limitations period 

is tolled under 28 U.S.C § 1367(d). 

II.   Other Federal Claims 

      The District Court ruled that other federal claims were unripe 

for the same reason it concluded Sherman’s takings claim was 

unripe.  Because we have determined that Sherman’s takings claim 

was, in fact, ripe, the District Court’s ruling can no longer stand.  

Therefore, for the federal non‐takings claims that were dismissed 




                                  ‐38‐ 
                    SHERMAN V. TOWN OF CHESTER 

solely on ripeness grounds, the District Court should consider on 

remand whether Sherman stated a claim. 

      Some claims, however, the District Court dismissed for failure 

to state a claim.  They were (A) claims under 42 U.S.C. §§ 1981 and 

1982; and (B) a procedural due process claim based on the Town’s 

consultants’ fee law.  Those claims were properly dismissed. 

       A.     Section 1981 and Section 1982 Claims 

      The District Court concluded that Sherman did not state a 

claim based on § 1981, and it denied as futile Sherman’s request to 

add a claim under 42 U.S.C. § 1982 for the same reasons it dismissed 

the § 1981 claim.  See Sherman, 2013 WL 1148922, at *6 n.6. 

      For both claims, Sherman must allege facts supporting the 

Town’s intent to discriminate against him on the basis of his race.  

See Rivera v. United States, 928 F.2d 592, 607‐08 (2d Cir. 1991).  Jews 

are considered a race for the purposes of §§ 1981 and 1982.  United 

States v. Nelson, 277 F.3d 164, 177 (2d Cir. 2002). 




                                   ‐39‐ 
                   SHERMAN V. TOWN OF CHESTER 

      Sherman’s allegations that the Town discriminated against 

him because he was Jewish are insufficient.  He states that the 

“municipal Defendants” knew that he was Jewish, and that at a 

Town Board meeting, he heard Town citizens express fear that 

MareBrook might become a “Hassidic Village” like the nearby 

Kiryas Joel.  He also alleges that a “model home was vandalized 

with a spray‐painted swastika.”  However, none of this is linked to 

any Town official.  Nor does he allege that any similarly situated 

non‐Jews were treated differently.  Therefore, the District Court 

correctly dismissed the § 1981 claim and denied Sherman leave to 

amend to add the § 1982 claim.   

       B.    Due Process Challenge to Consultants’ Fee Law 

      The District Court also properly dismissed Sherman’s claim 

that the Town’s imposition of its consultants’ fee law did not 

provide sufficient procedural due process.  Town Code § 48‐3 

provides that an applicant for approval of any land development 

proposal shall reimburse the Town’s reasonable fees.  Pursuant to 

                                 ‐40‐ 
                                  SHERMAN V. TOWN OF CHESTER 

§ 48‐5(A), “[a]n applicant may appeal, in writing, to the Town Board 

for a reduction in the required reimbursement amount.”  The appeal 

must be filed within fifteen days from the delivery of the voucher 

itemizing the services performed and the amount charged for those 

services.  §§ 48‐5(B); § 48‐3(K)‐(L).  The itemized voucher is 

accompanied by a notice, informing the applicant of these 

requirements.  § 48‐3(L). 

           Sherman makes two arguments in support of his due process 

claim.4  First, he argues that “the Town did not provide Sherman 

with actual notice of what he was being asked to pay for . . . .”  

Appellant’s Brief 58.  However, the complaint states that while he 

initially did not receive invoices for the required consultants’ fees, 


                                              
4 Sherman’s arguments in support of the due process claim raised for the first 

time in his reply brief are waived.  See JP Morgan Chase Bank v. Altos Hornos de 
Mexico, S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005) (“[A]rguments not made in 
an appellant’s opening brief are waived even if the appellant pursued those 
arguments in the district court or raised them in a reply brief.”).  We also do not 
consider Sherman’s argument that the provisions in question violated New York 
law because the District Court declined to exercise supplemental jurisdiction 
over that claim. 


                                                 ‐41‐ 
                                  SHERMAN V. TOWN OF CHESTER 

“the Planning Board eventually provided Plaintiff with its 

consultants’ invoices . . . .” 

           Sherman also argues that the Town did not “allow a pre‐

deprivation hearing when he complained . . . .”  Appellant’s Brief 58‐

59.  However, Sherman did not object to the fees in the 15 days 

required by § 48‐5(A).  He received the invoice for the $25,000 fee in 

February 2010.  He paid the fee in March of that year.  He did not 

did not appeal the fee until June 24, 2011 – over a year after the he 

received the invoices.5  

           In short, Sherman does not allege that he was not provided 

with an opportunity to be heard.  Rather, he alleges that he did not 

take advantage of that opportunity.  “[I]f reasonable notice and 
                                              
5 The complaint also references a “timely filed” appeal in 2010.  However, the 

complaint explicitly states that Sherman filed the appeal on June 24, 2011 and 
does not otherwise mention a 2010 appeal.  “Although factual allegations of a 
complaint are normally accepted as true on a motion to dismiss, that principle 
does not apply to general allegations that are contradicted by more specific 
allegations in the [c]omplaint.”  DPWN Holdings (USA), Inc. v. United Air Lines, 
Inc., ‐‐‐F.3d‐‐‐, 2014 WL 1244184, at *6 (2d Cir. Mar. 27, 2014) (internal citation 
and quotation marks omitted).  Moreover, the appeal’s timeliness is a legal 
conclusion that we need not accept as true.  See Ashcroft v. Iqbal, 556 U.S. 662, 678 
(2009).   


                                                 ‐42‐ 
                    SHERMAN V. TOWN OF CHESTER 

opportunity for a hearing are given, due process will be satisfied, 

regardless of . . . whether the owner takes advantage of the 

opportunity for a hearing.”  Brody v. Vill. of Port Chester, 434 F.3d 121, 

131 (2d Cir. 2005); see also Smiga v. Dean Witter Reynolds, Inc., 766 

F.2d 698, 708‐09 (2d Cir. 1985) (rejecting procedural due process 

challenge to the imposition of costs and attorney’s fees because the 

party had an opportunity to be heard “but failed to take advantage 

of the opportunity”).  The District Court therefore properly 

dismissed this claim. 

III.   State Law Claims 

       The District Court declined to exercise supplemental 

jurisdiction over Sherman’s state law claims on the ground that it 

had dismissed all of his federal claims.  Because Sherman stated at 

least one federal claim, we also vacate the District Court’s decision 

to remand the state law claims to state court. 




                                   ‐43‐ 
                    SHERMAN V. TOWN OF CHESTER 

                            CONCLUSION 

      Because of the way the Town handled Sherman’s MareBrook 

proposal and subsequent litigation, Sherman’s claim became ripe.  

According to the allegations in the complaint, which we take as true 

for these purposes, the Town employed a decade of unfair and 

repetitive procedures, which made seeking a final decision futile.  

The Town also unfairly manipulated the litigation of the case in a 

way that might have prevented Sherman from ever bringing his 

takings claim.  It removed the case from state court, and then moved 

to dismiss on the ground that the takings claim must be heard in 

state court.  We cannot accept this tactic.  Throughout it all, the 

Town prevented Sherman from developing his land.  Had the Town 

acted more reasonably, the claim may never have become ripe, and 

no taking may ever had occurred.  We REVERSE the District Court’s 

decision to dismiss Sherman’s federal takings claim. 

      Because the Williamson County ripeness requirements are 

satisfied, we VACATE the District Court’s decision to the extent it 

                                  ‐44‐ 
                    SHERMAN V. TOWN OF CHESTER 

dismissed Sherman’s federal non‐takings claims solely on ripeness 

grounds.  On remand, the District Court may consider whether 

Sherman has sufficiently stated those claims. 

      We AFFIRM the District Court’s decision (1) to dismiss 

Sherman’s § 1981 claim, (2) to deny Sherman leave to amend to add 

a § 1982 claim, and (3) to dismiss Sherman’s procedural due process 

claim based on the consultants’ fee law. 

      Because at least one federal claim has been stated, we 

VACATE the District Court’s decision to decline to exercise 

supplemental jurisdiction over Sherman’s state law claims on the 

ground that all the federal claims had been dismissed.  On remand, 

the District Court may reconsider whether to exercise supplemental 

jurisdiction in light of the new posture of the case.   

      We REMAND to the District Court for further proceedings 

consistent with this opinion. 




                                   ‐45‐